Citation Nr: 1639990	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  14-25 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable rating for right thigh scar due to surgery for myxoid liposarcoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967 and from October 1967 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The November 2013 rating decision effectuated a proposed rating reduction for myxoid liposarcoma from 100 percent to 10 percent under Diagnostic Code 5313, effective February 1, 2014, with a noncompensable rating for a right thigh scar due to surgery for myxoid liposarcoma assigned under Diagnostic Code 7805.  However, a subsequent October 2014 rating decision restored the 100 percent rating assigned for myxoid liposarcoma under Diagnostic Code 5313, effective February 1, 2014.  Thus, a 100 percent extra-schedular rating under Diagnostic Code 5313 has been in place for myxoid liposarcoma throughout the appeal period.

An August 2016 rating decision has proposed to reduce the rating for myxoid liposarcoma from 100 percent to 40 percent, but this proposed reduction has not been effectuated.  As such, the Board will not consider it in its analysis as to whether a compensable rating is warranted during the appeal period for a right thigh scar due to surgery for myxoid liposarcoma.

The Board further notes the Veteran has asserted the 10 percent rating assigned under Diagnostic Code 5313 by the November 2013 rating decision is inappropriate.  However, as previously noted, the 100 percent rating assigned under Diagnostic Code 5313 was restored by the October 2014 rating decision, rendering this issue moot.



FINDINGS OF FACT

The extra-schedular 100 percent rating assigned for myxoid liposarcoma under Diagnostic Code 5313 has compensated the Veteran for pain and other functional impairment resulting from the nonhealing wound on his right thigh due to surgery for myxoid liposarcoma throughout the appeal period. 


CONCLUSION OF LAW

The criteria for a separate initial compensable rating for a right thigh scar due to surgery for myxoid liposarcoma have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Codes 7800-05 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in February 2011.

VA has also satisfied its duty to assist.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  VA provided examinations in January 2013, April 2015, and June 2016 that assessed the severity of the right thigh injury.  There is nothing that suggests the examination reports are inadequate for rating purposes as the examiners provided specific findings regarding the applicable rating criteria after physical examination and review of the claims file.  These examination reports show the Veteran has a painful, nonhealing wound on the right thigh due to multiple surgeries for myxoid liposarcoma.  The Board acknowledges two of these examination reports were received after the issuance of the last supplemental statement of the case regarding the issue on appeal in October 2014.  The results of the examinations provide information duplicative of that found in the earlier examination report and treatment records, which were addressed in the October 2014 supplemental statement of the case.  Hence, the information contained is not pertinent and no further action is required of the AOJ for the Board to adjudicate the issue presently before it.  See 38 C.F.R. § 20.1304.  Essentially, the adjudication of the issue on appeal involves the application of law to undisputed facts, limiting the need of further discussion of the applicability of the provisions of the Veterans Claims Assistance Act (VCAA) of 2000.  See Mason v. Principi, 16 Vet. App. 129 (2002); VAOPGCPREC 5-2004 (2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).

In sum, there is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

Evaluation of the same disability under several diagnostic codes, or pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. See 38 C.F.R. § 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Scars are rated under 38 C.F.R. § 4.118, which provides five diagnostic codes for rating scars.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800-05; see also 73 Fed. Reg. 54710 (Oct. 23, 2008) (eliminating Diagnostic Code 7803).  

The Veteran asserts that he is entitled to a 10 percent rating for his right thigh scar under Diagnostic Code 7804.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (indicating in a claim for an increased rating, the claimant will generally be seeking maximum rating available unless he or she expresses a clear intent to limit the appeal to a specific rating).  Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful.  See 38 C.F.R. § 4.118.

The Board acknowledges a separate rating can be assigned for a scar and its underlying muscle injury if the resulting symptomatology is not duplicative or overlapping.  See Esteban, supra.  In this instance, the Board finds the extra-schedular rating assigned for myxoid liposarcoma under Diagnostic Code 5313 has compensated the Veteran for pain and other functional impairment resulting from the nonhealing wound on his right thigh due to surgery for myxoid liposarcoma throughout the appeal period, and the assignment of an additional compensable rating for a right thigh scar at this time would violate the prohibition against pyramiding of ratings.

The rating decisions that initially assigned and continued the 100 percent extra-schedular rating under Diagnostic Code 5313 from the effective date of service connection for myxoid liposarcoma have specifically referenced the nonhealing right thigh wound and the required hyperbaric treatments as the basis for the assignment of the 100 percent extra-schedular rating.  This symptomatology cannot also serve as the basis for a separate rating under Diagnostic Code 7804 because this would violate the prohibition against pyramiding.  See 38 C.F.R. § 4.14.  The record clearly indicates the Veteran has been compensated for the symptomatology that is the subject of this appeal at the 100 percent rate throughout the appeal period.  As such, entitlement to an additional compensable rating under Diagnostic Code 7804 must be denied.

Discussion of whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) and consideration of a total disability based on individual unemployability is not necessary as the Veteran is already entitled to 100 percent rating on an extraschedular basis for the entirety of the appeal period.


ORDER

Entitlement to an initial compensable rating for a right thigh scar due to surgery for myxoid liposarcoma is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


